                      Case 2:19-cv-00361-JCM-NJK Document 50 Filed 07/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    EUGENE SCALIA,                                       Case No. 2:19-CV-361 JCM (NJK)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     SIN CITY INVESTMENT GROUP, INC., et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Scalia v. Sin City Investment Group, Inc. et al,
               14     case number 2:19-cv-00361-JCM-NJK.
               15            Plaintiff Eugene Scalia, U.S. Secretary of Labor, presented this court with its proposed
               16     judgment and order. (ECF No. 48). Defendants Sin City Investment Group, Inc., dba American
               17     Leak Detection of South Nevada, American Leak Detection SIMPLE IRA Plan, and Leland
               18     Keith Ozawa (collectively “defendants”) responded with three suggested modifications:
               19            1. Defendants request that the words “first and second” be added to page 2 of 5,
                                line 2 before the words “claims” to accurately reflect the Court’s Order, ECF
               20               No. 46;
               21
               22            2. Defendants respectfully request that with regard to line five (5) on file-
                                stamped page 4 of 5 of the Proposed Judgment, they be given thirty (30) days
               23               of entry of the Judgment and Order to make the payments referenced in
                                paragraph 1 on file-stamped page 5 of 5; and
               24
               25
                             3. Defendants respectfully request that paragraph 4 on file-stamped page 5 of 5
               26               be removed as the Secretary’s claims for a civil penalty under ERISA section
                                502(l), 29 U.S.C. § 1132(1) have not been adjudicated.
               27
                      (ECF No. 49).
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00361-JCM-NJK Document 50 Filed 07/17/20 Page 2 of 2



                1            This court finds all of defendant’s modifications appropriate. Plaintiff is hereby ordered
                2     to implement the three foregoing edits and file a new proposed judgment reflecting those
                3     changes before this court within seven (7) days of this order.
                4            Accordingly,
                5            IT IS SO ORDERED.
                6            DATED July 17, 2020.
                7                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
